DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests a hinge for folding or unfolding the foldable device, wherein the flexible display is divided into a first part and a second part by a folding line corresponding to the hinge: a sensor configured to sense a folding angle between the first part of the flexible display and the second part of the flexible display while the foldable device is being unfolded; and a processor configured to execute instructions to at least: in response to identifying the folding angle between the first part of the flexible display and the second part of the flexible display being greater than a first threshold while the foldable device is being unfolded, control to provide content on the flexible display; and in response to identifying an increase in the folding angle  between the first part of the flexible display and the second part of the flexible display as the foldable device is being further unfolded in a state where the content is provided on the flexible display, control to 

Claims 2-10 and 27 depend from claim 1. Accordingly, claims 1-10 and 27 are allowed.

Election/Restrictions
The 5 September 2017 and 14 June 2018 Restriction Requirements are hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 March 2021